Dismissed and Memorandum Opinion filed November 1, 2007







Dismissed
and Memorandum Opinion filed November 1, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00748-CV
____________
 
IN THE INTEREST OF L.T.P., M.T.P.,
and N.T.P., Children
 
 

 
On Appeal from the
300th District Court
Brazoria County,
Texas
Trial Court Cause
No. 40755
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 22, 2007.  On October 23, 2007,
appellants, Walter Their and Virgina W. Thier, filed a motion to dismiss the
appeal because the case has settled in mediation.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 1, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.